


Exhibit 10.7

DATE


NAME
ADDRESS
CITY, STATE ZIP

Dear FIRST:

On behalf of World Wrestling Entertainment, Inc., I am pleased to extend the
following offer of employment to you.

Title:       TITLE   Location: OFFICE
ADDRESS    Department:   Department   Reporting MANAGER Relationship: MANAGER
TITLE   Start Date: DATE   Base Compensation: $XX base salary, which will be
paid bi-weekly, in the amount of $XX.XX. You will be considered for a salary
increase in calendar year XXXX based upon your FY XX performance evaluation,
within management’s sole discretion. All merit increases will be paid out in
accordance with our merit pay-out schedule. While the standard work week is 40
hours per week, such hours are subject to business needs as determined by
management in its discretion. As an exempt employee, your salary covers all
hours worked during any given work week or other time period. You are further
expected to work all hours necessary to meet the requirements of your position.
  Incentive Bonus: You are eligible to participate in the WWE Management
Incentive Program. This program is based upon the Company’s achievement of its
fiscal year financial goals, measured by the Company in its discretion, as well
as your performance evaluation. The target bonus for your position is XX% of
your base salary. [Proration, if applicable, based on hiring date in year.]
Bonus payments are made after the close of the fiscal year. Please see the
attached addendum for details.   Benefits: You will be eligible for full company
benefits on the first day of the month following one month of service. Company
benefits include (but are not limited to): Medical, Dental, Life, LTD and our
401(k) plan. Detailed information regarding our benefits is included in the
enclosed offer packet.


--------------------------------------------------------------------------------




Vacation:      XXX weeks vacation and three (3) personal days for calendar year
XXXX. Vacation accrual and use subject to company policy.   Other Provisions: As
applicable.   Severance: If at any time your employment is terminated by World
Wrestling Entertainment for any or no reason but without “cause”, you will
receive your then current base salary (payable in accordance with WWE’s regular
payroll practices) and benefits continuation for a period of XX months (the
“termination period”), on the condition that, during the termination period: (a)
you do not, in any capacity, directly or indirectly, whether as a consultant,
employee, officer, director, partner, member, principal, shareholder, or
otherwise, become employed by, enter into a consulting arrangement with, or
otherwise perform services for, manage, acquire an ownership in, or participate
in the management or ownership of, a professional wrestling organization
(provided, however, that nothing herein shall prevent you from acquiring up to
5% of any class of outstanding equity securities of any company whose equity
securities are regularly traded on a national securities exchange or on an
‘over-the-counter market’); (b) you do not directly or indirectly divert or
attempt to divert or discourage any WWE contracted talent from doing business or
continuing to do business with WWE; and (c) you execute a general release and
waiver of claims with additional, standard clauses (such as non-disparagement
and cooperation clauses), as well as a re-affirmation of your obligations set
out in this offer letter. If you are terminated by WWE for “cause”, WWE will
have no further financial obligation to you as of the date of the termination.
For purposes of the forgoing, “cause” is defined as (i) engages in fraud,
deceit, misappropriation, embezzlement or theft against WWE or any of its
affiliates, or (ii) is indicted, convicted, pleads or enters a plea of nolo
contendere to a felony, or (iii) violates any statute, ordinance or other
provision of law, or (iv) violates any provision of your Confidentiality/Non
Solicitation Agreement. You shall not be entitled to any severance if you resign
or voluntarily terminate your employment with the Company.    Confidentiality/
Non-Solicitation
Agreement: Enclosed please find a Confidentiality/Non-Solicitation Agreement to
be signed and returned to the Human Resources Department.


You are further expected to comply, at all times, with all handbook policies and
guidelines as they pertain to WWE employees, unless modified by this offer
letter.

This offer is contingent upon satisfactory reference and background checks and
compliance with all Immigration Control and Reform Act requirements. At all
times, your employment relationship with WWE, Inc. will be “at-will.” This means
that either you or WWE can end your employment at any time, for any reason.

2

--------------------------------------------------------------------------------




On behalf of World Wrestling Entertainment, Inc., we are very pleased that you
have accepted this offer and look forward to having you join our team.

If you have any questions, please do not hesitate to contact me at (203)
XXX-XXXX or email at XX@wwecorp.com.

Please return one complete signed original of this letter, or send both pages
via fax or email to my attention by date. The confidential fax number is (203)
328-2510.

Sincerely,


NAME
TITLE




NAME        Date  
Enclosure


 

3

--------------------------------------------------------------------------------